Title: To James Madison from Charles Holmes, 27 July 1811 (Abstract)
From: Holmes, Charles
To: Madison, James


27 July 1811, Charleston. Lays before JM “some (of the many) circumstances, relative to the revenue Department of Charleston District.” Explains that he was a revenue inspector for nearly five years, during which time no complaints were made about him, but he believes the collector has unjustly censured his conduct. Has believed for some time that the revenue laws were being evaded, but no efforts were made to stop this until the surveyor, at his suggestion, directed him to detect as many cases as he could. He found many instances of smuggling, which were concealed for months, and made several seizures, but in one case where he took two bags of coffee he was reprimanded by the deputy surveyor and had to return the coffee to the owner. On the night of 20 Apr. 1811 he caught two men smuggling oranges into the house of Joseph Sibley. On searching the house he found the oranges had been removed, but he seized eight turtles shipped from Nassau, contrary to the Nonimportation Act. The collector, Simeon Theus, was not satisfied they had been smuggled and kept them for several days before selling them as perishable articles. As no one came forward to claim the turtles the collector then instructed him to institute legal proceedings against Sibley, who was held to bail for $400. Seven or eight weeks later he obtained an affidavit against the master of the sloop importing the turtles from Nassau, Joseph Clerck, which he took to the district attorney, who then held Clerck to bail for $400. The collector released Clerck from his bail, “contrary to all rule and Law,” and Sibley has now also applied to be rid of his bail. Does not know whether the suit against Sibley has been withdrawn, but he [Holmes] has been reprimanded and dismissed for being vigilant in enforcing the law. Other men, “notorious for being Drunkards, and Others incapable of doing their duty,” have been retained in office.
Since Theus came into office, “there [h]as been but one Officer sworn into Office, agreable to law (Sec 20th) and that by the Officers own request to this day!!!” Cannot explain why the law is not being observed, but he deduces the following from the above circumstances. First, while things remain in their present situation, “Your Honrable Executives time and tallents in recommending any perticular Law (be they ever so good and wise) is totally lost, and that of Congress equelly disapears, in making them Laws of the land, while ever these Laws are not carried into effect, by the proper Officers appointed for that pu⟨rpose.⟩” Second, the collector who dismisses his officers “for strictly doing their duty, makes a breach i⟨n the⟩ Laws of the United states, and throws an Opening, (even to inviting) to smugling, without Molestation.” And third, when the laws are set aside by those charged with enforcement, “it will not be wondered at, to see those (and there is not a few) who only seeks for an Oppertunity to break them.” Hopes he has not incurred JM’s displeasure by addressing him.
